Citation Nr: 1022520	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  04-41 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Ganz


INTRODUCTION

The Veteran had active military service from June 1944 to 
April 1946.  He died in November 2003.  The appellant is the 
surviving spouse of the Veteran, and is seeking entitlement 
to service connection for the cause of his death.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, in pertinent part, denied 
entitlement to service connection for the cause of death.  
The RO in Phoenix, Arizona, currently retains jurisdiction of 
the appellant's claim.

A hearing was held at the RO in September 2005 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

When this matter was initially before the Board in May 2006, 
the Board denied the claim of entitlement to service 
connection for the cause of the Veteran's death.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) which, in an August 2008 
Memorandum Decision and September 2008 Judgment, vacated the 
Board's May 2006 decision and remanded the case for 
compliance with the terms of the Memorandum Decision.  As 
directed by the Memorandum Decision, in December 2009 the 
Board remanded the appellant's claim for additional 
development.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends that the Veteran died as the 
result of his service connected PTSD disability.  

The previous December 2009 Board remand notes that a VA 
medical opinion from a cardiologist, or other appropriate 
physician, should be obtained.  The examiner must provide an 
opinion as to whether it is at least as likely as not that 
the Veteran's service connected PTSD caused, or contributed 
substantially and materially, to the cause of his death.  The 
examiner must specifically address and comment on the 
significance, if any, of the April 1998 and March 2004 
private medical letters of record and provide a rationale for 
all medical opinions expressed.  

A VA examination was conducted in January 2010.  The examiner 
noted that he is a PsyD.  A doctor of psychology is not a 
medical doctor or physician, which was required by the 
December 2009 Board remand.  

The examination report has no probative value.  The examiner 
noted that there is no conclusive evidence that PTSD causes 
or is responsible for cardiomyopthy and multiple myocardial 
infarctions (MIs).  Additionally, the examiner noted that he 
cannot say that the Veteran's PTSD caused or contributed to 
the Veteran's underlying heart problems without a resort to 
speculation.  The examiner provided no rationale for his 
opinion that he could not provide an opinion as to whether 
the Veteran's PTSD caused or contributed to his underlying 
heart problems without resort to speculation.  This opinion 
does not provide the required degree of medical certainty.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).   

Finally, the Board notes that the examiner did not provide an 
opinion as to whether it is at least as likely as not that 
the Veteran's service connected PTSD caused, or contributed 
substantially and materially to, the cause of his death, but 
rather noted that there is no conclusive evidence that PTSD 
causes or is responsible for cardiomyopthy and multiple MIs.  
The appellant does not need to establish by "conclusive 
evidence" that PTSD is the cause of the Veteran's death.

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, a 
new VA medical opinion must be provided.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Obtain a VA medical opinion from a 
cardiologist or other appropriate 
physician (not a psychologist or social 
worker) as to whether it is at least as 
likely as not that the Veteran's service-
connected PTSD disability caused, or 
contributed substantially or materially 
to, the cause of death.  The certificate 
of death notes that the immediate cause of 
the Veteran's death was cardiac failure, 
and that severe cardio-myopathy and 
multiple MIs were underlying causes which 
lead to cardiac failure.  



The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A detailed 
rationale for all medical opinions must be 
provided.

The examiner must specifically address and 
comment on the significance, if any, of 
the April 1998 and March 2004 private 
medical letters of record, which 
respectively indicate that the Veteran 
suffered from anxiety since service and 
that the Veteran's cause of death, 
cardiomyopathy, "is often the result of 
occupational related stress."  
Furthermore, the examiner is to comment on 
a December 2002 VA examination report 
noting that the Veteran had a coronary 
artery bypass in 1984, and that his health 
has deteriorated since a heart attack in 
September 2002.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



